Citation Nr: 0016791	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  97-31 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for bronchial asthma 
currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1973 to April 
1977, and from 
October 1977 to October 1980.

The veteran filed his claim for increase on February 23, 
1996.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an 
April 1996 rating decision of the Newark, New Jersey, 
Department of Veterans Affairs (VA), Regional Office (RO), 
which denied entitlement to a disability evaluation in excess 
of 10 percent for bronchial asthma.

On October 7, 1996, various amendments became effective as to 
sections of the VA Schedule for Rating Disabilities 
pertaining to the Respiratory System.

The veteran filed a timely notice of disagreement (NOD) and, 
following additional evidentiary development, the granted an 
increased rating to 30 percent from October 7, 1996 (the 
effective date of the "new" regulations).  The veteran was 
informed of this favorable determination by rating decision 
and statement of the case (SOC) in October 1997.  He filed a 
substantive appeal later that month.

The veteran and his spouse thereafter presented testimony at 
a personal hearing held by the Hearing Officer (HO) at the 
local VARO in December 1997.  By decision issued in February 
1998, the HO granted an increased rating to 30 percent from 
February 23, 1996 (the date of receipt of the veteran's 
claim) under the "old" version of the regulations.  
However, entitlement to a disability evaluation in excess of 
30 percent under either version of the applicable regulations 
was denied.

In May 2000, the veteran presented testimony at a personal 
hearing held by the undersigned Member of the Board at the 
local VARO.  At the conclusion of the hearing, the veteran 
submitted additional private medical records with a waiver of 
initial RO consideration.  A copy of the transcript of the 
hearing has been associated with the claims folder.


REMAND

In reviewing the record, the Board observes that as part of 
the veteran's January 1997 NOD, his accredited representative 
claimed error with respect to a June 1983 rating decision 
which denied entitlement to an increased evaluation.  It was 
averred the treatment records available at that time showed 
an increase in severity of the veteran's condition.

In its October 1997 SOC, the RO explained to the veteran that 
the 1983 decision had become final and that no action could 
be taken as to his claim insofar as new and material evidence 
had not been submitted.

The veteran thereafter clarified that he is raising a claim 
of CUE with respect to the June 1983 decision.  See October 
1997 VA Form 9.

The Board notes that the issue of CUE has not been fully 
adjudicated by the RO, but finds that this matter is 
inextricably intertwined with the increased rating claim 
presently on appeal.  Therefore, it would not be prudent to 
adjudicate the CUE claim prior to adjudicating the veteran's 
claim of entitlement to an increased rating for bronchial 
asthma.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (all 
issues "inextricably intertwined" with issues certified for 
appeal, are to be identified and developed prior to appellate 
review).

Accordingly, the case is REMANDED for the following action:

1.  The RO must prepare and send the 
veteran and his representative a SOC 
regarding the issue of whether the June 
1983 decision, denying entitlement to an 
increased rating for bronchial asthma, 
was clearly and unmistakably erroneous.

2.  This matter should then be returned 
to the Board for appellate review if it 
is perfected by a timely-filed 
substantive appeal.  38 U.S.C.A. § 7105 
(West 1991).  See Smallwood v. Brown, 10 
Vet. App. 93, 97 (1997); Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996); see 
also In re Fee Agreement of Cox, 10 Vet. 
App. 361, 374 (1997) (absent a NOD, a 
SOC, and a Form 1-9, the Board is not 
required to proceed to a decision).

3.  The appeal on the issue of an 
increased rating for bronchial asthma 
should be returned to the Board 
irrespective of whether the appeal 
referred to above is perfected.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

